Citation Nr: 1208925	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips including due to an anthrax vaccination and due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder including due to an anthrax vaccination and secondary to diffuse arthralgia of the ankles, knees, and hips.

3.  Entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips including due to an anthrax vaccination and due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric disorder including due to an anthrax vaccination and secondary to diffuse arthralgia of the ankles, knees, and hips.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1992 and from January 2002 to January 2003.  The Veteran also served with a reserve component from January 1998 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

A review of the record on appeal reveals that the Veteran served in the Persian Gulf from August 1990 to June 1992.  Therefore, the Board has recharacterized his claim of service connection for diffuse arthralgia of the ankles, knees, and hips to include a claim based on an undiagnosed illness.  See West v. Brown, 7 Vet. App. 329 (1995) (en banc).  At his personal hearing, the Veteran testified that his current psychiatric disorder may also be caused by his diffuse arthralgia of the ankles, knees, and hips.  Therefore, the Board has recharacterized his claim of service connection for a psychiatric disorder to include a theory of secondary service connection.  Id.

The claims of service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2007 rating decision most recently denied claims of service connection for diffuse arthralgia of the ankles, knees, and hips as well as service connection for a psychiatric disorder including due to an anthrax vaccination; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final September 2007 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claims of entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Given the fully favorable decision on the issue of reopening the claims contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claims to Reopen

The Veteran and his representative contend that the claimant's diffuse arthralgia of the ankles, knees, and hips was caused by his anthrax vaccination while on active duty.  It is also claimed that it was caused by his exposure to chemicals while in the Persian Gulf.  As to the psychiatric disorder, it is claimed that it started while on active duty and has continued to the current time even though it was not diagnosed until he was serving with a reserve component.  In the alternative, it is alleged that it was caused or aggravated by his diffuse arthralgia of the ankles, knees, and hips.

In this regard, the RO initially denied service connection for residuals of an anthrax vaccination in a May 2005 rating decision.  Following issuance of the May 2005 rating decision, the RO received additional relevant service department records.  Specifically, the RO received reserve component medical records, including a medical evaluation board report and a line of duty findings regarding the Veteran's anthrax vaccination and its residuals.  Therefore, the Board finds that the May 2005 rating decision was not final as to these two claims.  See 38 C.F.R. § 3.156(c) (2011).  

In December 2006, the RO received the Veteran's subsequent claim of service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder including as residuals of an anthrax vaccination.  In a September 2007 rating decision, the RO thereafter denied these claims.  The Veteran did not appeal the September 2007 rating decision.  Moreover, the record does not show that the Veteran, following this rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2007).  Therefore, the Board finds that the September 2007 rating decision is final as to the claims of service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder including as residuals of an anthrax vaccination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claims in the September 2007 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2008).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the September 2007 rating decision denied the claims of service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder because service treatment records did not show treatment for these disorder while on active duty.

However, the Board finds that the December 2011 personal hearing testimony from the Veteran adds to the record for the first time information about the claimant's in-service incurrence of diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder.  In this regard, the Board finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty and since that time, such as joint pain and feeling depressed, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
As noted above, in order to establish service connection for the claimed disabilities, there must be, among other things, medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury.  See Hickson, supra.  Therefore, the Board finds this testimony, the credibility of which must be presumed (see Kutscherousky, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips and a psychiatric disorder are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for diffuse arthralgia of the ankles, knees, and hips including due to an anthrax vaccination and due to an undiagnosed illness is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disorder including due to an anthrax vaccination and secondary to diffuse arthralgia of the ankles, knees, and hips is reopened, and to that extent only, the appeal is granted.



REMAND

The Veteran testified in December 2011 that he received ongoing treatment for his joint pain and psychiatric disorders at the Gainesville VA Medical Center.  However, except for a few treated records dated in March and April 1996, his claims file does not include any of his treatment records from this facility.  Likewise, while the Veteran testified that he received ongoing treatment from Dr. Colosanti, his post-November 2004 treatment records from this provider do not appear in the claims file.  Therefore, the Board finds that a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

The record shows that the Veteran served with his reserve component from January 1998 to October 2006.  However, from the existing record the Board is not able to determine the Veteran's exact dates of ACDUTRA and INACDUTRA during this time period.  Therefore, the Board also finds that a remand to obtain this information is required.  Id.

The Board next notes that the record shows that the Veteran served in the Persian Gulf from August 1990 to June 1992.  The record on appeal also shows that the Veteran received an anthrax vaccination on January 11, 2003, two days before his most recent DD 214 shows he was released from active duty on January 13, 2003.  Subsequent medical records thereafter document the Veteran's complaints and treatment for diffuse arthralgia of the ankles, knees, and hips as well as psychiatric disorder variously diagnosed as a cognitive disorder and a major depressive disorder.  As to his diffuse arthralgia, these complaints started just a few days after his January 2003 anthrax vaccination.  In fact, a July 2004 reserve component treatment record thereafter reported that diffuse arthralgia had been reported by others as a residual of the anthrax vaccination and the Veteran should not be given another anthrax vaccination.  The subsequent June 2008 medical evaluation board, found the Veteran disabled because of diffuse arthralgia and major depressive disorder with some cognitive dysfunction.  Furthermore, the Board finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty and since that time, such as joint pain and depression, even when not documented in his service and post-service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the record on appeal does not include a competent and credible medical opinion as to the relationship, if any, between the Veteran's diffuse arthralgia of the ankles, knees, and hips and his military service including his service in the Persian Gulf from August 1990 to June 1992 and his January 2003 anthrax vaccination.  See 38 C.F.R. §§ 3.303, 3.311 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Likewise, the record does not include a competent and credible medical opinion as to the relationship, if any, between the Veteran's psychiatric disorder and his military service including the psychiatric disorders he was treated for shortly after his return from the Persian Gulf while still serving with his reserve component.  See 38 C.F.R. §§ 3.307, 3.303, 3.309.  Similarly, the record does not include a competent and credible medical opinion as to the relationship, if any, between the Veteran's psychiatric disorder and his diffuse arthralgia of the ankles, knees, and hips.  38 C.F.R. § 3.310; Allen, supra.

While the record shows that the Veteran was provided with a psychiatric examination in July 2007 and a joints examination in August 2007, the Board does not find these examinations adequate to adjudicate the appeal because the examiners did not provide answers to the above questions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Therefore, the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the origins of his diffuse arthralgia of the ankles, knees, and hips and psychiatric disorders.  Id.  In providing answers to the above questions, an opinion by the VA examiner that he cannot provide the answers without resorting to speculation is not an adequate answer unless the limits of medical knowledge have been exhausted. See 38 C.F.R. § 3.102 (2011); Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 124 (2007).  In this regard, the Court has held that for the Board to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner.  Id; Also see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-1992 treatment records from the Gainesville VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his post-November 2004 treatment records from Dr. Colosanti.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should contact the Veteran's reserve component and obtain a written statement clearly designating all of his exact dates of ACDUTRA and INACDUTRA from January 1998 to October 2006.  All actions to obtain the requested information should be documented fully in the claims file.  Because this information is held by a Federal agency, efforts to obtain the requested information should be ended only if it is concluded that the information sought does not exist or that further efforts to obtain the information would be futile.  If the information cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain the information and the Veteran should be provided with a copy of the memorandum.

4.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be examined by a rheumatologist.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, a review of all controlling medical literature regarding the side effects/health impacts of the anthrax vaccination used by the Army in January 2003 including the article provided by the Veteran with citation to the articles in the opinion, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions.

If the rheumatologist decides that he cannot provide adequate answers to the below questions without the help of another specialist or specialists, including an immunologist and/or a psychologist, the examiner should consult with all required specialists and thereafter provide consensus answers to the below questions.

i.  diffuse arthralgia of the ankles, knees, and hips:

a.  Does the Veteran have a known diagnosis for the cause of his diffuse arthralgia of the ankles, knees, and hips?

b.  If he does have a known diagnosis for the cause of his diffuse arthralgia of the ankles, knees, and hips, is it at least as likely as not (50 percent probability or more) that it was caused by disease or injury while on active duty and/or injury while serving with a reserve component and whether it has continued since that time?

c.  If his known diagnosis includes arthritis, is it at least as likely as not (50 percent probability or more) that the arthritis manifested itself to a compensable degree in the first year following the Veteran's January 2003 separation from his second period of active duty?

d.  If he does have a known diagnosis for the cause of his diffuse arthralgia of the ankles, knees, and hips, is it at least as likely as not (50 percent probability or more) that it was caused or aggravated by his January 2003 anthrax vaccination?

e.  If he does NOT have a known diagnosis for the cause of his diffuse arthralgia of the ankles, knees, and hips but still complains of joint pain, is it as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by joint pain as established by history, physical examination, and laboratory tests, that has either: 

(i) existed for 6 months or more or 

(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

ii.  psychiatric disorders:

a.  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including a major depressive disorder and a cognitive disorder, was caused by the Veteran's active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including a major depressive disorder and a cognitive disorder, was caused by or aggravated by the Veteran's January 2003 anthrax vaccination?

c.  Is it at least as likely as not (50 percent probability or more) that a psychosis manifested itself to a compensable degree in the first year following the Veteran's January 2003 separation from his second period of active duty?

d.  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including a major depressive disorder and a cognitive disorder, was caused by or aggravated by his diffuse arthralgia of the ankles, knees, and hips?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his diffuse arthralgia (i.e., joint pain) and psychiatric disorder (i.e., depression and difficulty concentrating) while on active duty and since that time even if his records were negative for symptoms of or a diagnoses of the problems; the fact that the record documents his service in the Persian Gulf from August 1990 to June 1992; the fact that the record documents his January 2003 anthrax vaccination; the fact that subsequent medical records document his complaints and treatment for diffuse arthralgia of the ankles, knees, and hips starting just days after the vaccination as well as psychiatric disorders variously diagnosed as a cognitive disorder and a major depressive disorder, the fact that a July 2004 reserve component treatment record appeared to relate his diffuse arthralgia to the January 2003 anthrax vaccination; and the fact that the June 2008 medical evaluation board found the him disabled because of diffuse arthralgia and major depressive disorder with some cognitive dysfunction.

The examiner should also take note of the fact that the Board can only accept an opinion by the VA examiner that he cannot provide answers to the above questions if the limits of medical knowledge have been exhausted as opposed to when the inability to provide the requested opinions is due to the need for further information or testing.  The examiner should also take note of the fact that in order for the Board to rely upon a statement that the above examiner cannot provide answers to the above questions without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.311.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


